McMILLIAN, Circuit Judge,
dissenting in part.
I concur in the affirmance of the district court’s dismissal on the basis of Baker v. McCollan, 443 U.S. 137, 99 S.Ct. 2689, 61 L.Ed.2d 433 (1979), of that part of appellant’s action alleging unlawful detention.
I would reverse the district court’s dismissal of appellant’s unlawful confrontation claim and remand for further proceedings. In my opinion, appellant adequately raised a constitutional claim that he was arrested without “a reasonable suspicion, based upon objective facts, that [he was] involved in criminal activity.” Brown v. Texas, 443 U.S. 47, 51, 99 S.Ct. 2637, 2641, 61 L.Ed.2d 357 (1979). I note that, as far as I can *1148determine from the record, appellant was not in violation of any municipal ordinance or statute at the time of this confrontation.